Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 28, 2011                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  139833                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 139833
                                                                    COA: 284670
                                                                    Wayne CC: 96-004431-2
  JOHN VINCENT JONES,
           Defendant-Appellant.

  _________________________________________/

          On January 20, 2011, the Court heard oral argument on the application for leave to
  appeal the August 25, 2009 judgment of the Court of Appeals. MCR 7.302(H)(1). In
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals and
  REINSTATE the April 3, 2008 order of the Wayne Circuit Court granting the defendant
  credit for time served. The defendant absconded on bond pending appeal after he was
  sentenced and was arrested on the outstanding warrant by federal authorities, who also
  held him to answer for federal crimes. The prosecution concedes that the federal
  sentence ultimately imposed for those charges is concurrent to the defendant’s sentence
  in this case. Significantly, the trial court awarded the defendant credit only for time
  served after sentencing, while held in federal custody. Although he had absconded on
  bond, once he was taken into custody, he began serving his sentence in this case
  immediately. See People v Gallagher, 404 Mich 429, 439 (1979), and In re Carey, 372
  Mich 378 (1964). Therefore, the date on which the defendant began serving his
  concurrent federal sentence is irrelevant, and he is entitled to credit for all time during
  which he was incarcerated after being sentenced in this case. Accordingly, we ORDER
  the circuit court to amend the judgment of sentence to set the sentence to begin on May
  12, 2006, the day the defendant was taken into federal custody on the warrant, plus four
  days of credit for time served prior to sentencing in 2000.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 28, 2011                    _________________________________________
           y0125                                                               Clerk